Citation Nr: 1302330	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  11-18 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred in conjunction with treatment provided at the Capital Regional Medical Center, in Tallahassee, Florida, for the period extending from May 16, 2011, to May 19, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from November 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from letter decisions of June and July 2011 by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

 
FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private medical care received for the period extending from May 16, 2011, to May 19, 2011, at the Capital Regional Medical Center, was authorized in advance by VA by way of individual authorization. 

2.  At the time of the private medical care, the Veteran was receiving medical care in a VA facility and required medical services to complete treatment incident to medical services previously furnished by VA.  

3.  A VA or other federal facility was not feasibly available at the time the private medical care was received for the period extending from May 16, 2011, to May 19, 2011; and the care at Capital Regional Medical Center was for a medical emergency.  


CONCLUSION OF LAW

The criteria are met for authorization of payment or reimbursement of medical expenses incurred as a result of private treatment provided at the Capital Regional Medical Center, in Tallahassee, Florida, for the period extending from May 16, 2011, to May 19, 2011.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Since the Board is granting the claim, it is substantiated and no further notice or assistance is required under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2012).

II.  Factual Background

On May 16, 2011, at approximately 8:50 in the morning, the Veteran's daughter telephoned the Tallahassee VA Outpatient Clinic.  At that time, the daughter was able to speak with a nurse concerning her father.  Per a VA Progress Note, dated May 16, 2011, the following interaction occurred:

[The daughter] calls Tele-care concerned about her 82 y/o father whom she notes has been having an increase in shortness of breath, that she feels has been getting worse for at least 2 weeks.  Daughter notes her father may not disclose all information to her but she notes he has not revealed he has had chest pain or pressure.  Father reports to daughter that blood pressure is "normal".

Daughter notes that [chest area] . . . has become swollen, discolored, but has not opened or drained, has intermittently become swollen.  She notes father does not report pain associated with this.  She does not feel he has had fevers or chills but again notes father might not disclose this to her.  She notes he seems more tired than usual.

Discussed the use of the Capital Regional Hospital Emergency Ward with daughter.  She is requesting to speak with pt's PCp (primary care physician), nurse this am (morning) for possible walk-in apt. this afternoon. . . . 

....

Phone call to pt's daughter, after discussing w/PCP, pt instructed to go to CRMC ER for evaluation.  Dtr states she gets off work at 1330 and will take him @ that time.

The receiving note was electronically signed and acknowledged by three VA nurses and a VA staff physician.  The daughter was contacted in the afternoon by one of the three nurses who acknowledged the morning telephone inquiry.  

The appellant's daughter subsequently took the Veteran to the emergency room of the Capital Regional Medical Center.  When he presented at the emergency room, he complained of generalized dyspnea and exertional dyspnea along with a possible chest wall infection.  He was admitted to hospital.  After undergoing a battery of tests and examinations, it was determined that the appellant was suffering from dyspnea, mild congestive heart failure, and cellulitis of the chest wall.  He was released from hospital on May 19, 2011.  

III.  Governing Laws and Regulations for Prior Authorization

In order to be admitted to a non-VA facility at VA expense, the admission must be authorized in advance by VA (or within 72 hours in the case of an emergency). See 38 C.F.R. § 17.54.  The provisions of 38 U.S.C.A. § 1703 allow for "individual authorizations" as well as contracts with non-VA facilities.  See 38 C.F.R. § 17.52(a).  In the instant case there was no actual contract with the Capital Medical Center.  The Board is required to determine whether there was individual authorization for the Veteran's treatment.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. §§ 17.52(a), 17.54 (2012).  See also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

However, hospital care or medical services in public or private facilities will be authorized, for the treatment of "medical emergencies" which pose a serious threat to the life or health of a veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3) (West 2002); 38 C.F.R. 17.52(a)(3) (2012).  There is no requirement for treatment of a "service-connected disability" under this provision. 

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2012).  

A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994). 

VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95, 8, 9. 

If the issue of prior authorization is resolved in the appellant's favor under 38 U.S.C.A. § 1703(a)(1) (West 2002), it is not necessary to consider the claim under the provisions of 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2012), pertaining to reimbursement of unauthorized medical expenses. 

III.  Analysis

The telephone triage notes detailing contacts between the appellant's daughter and the Tallahassee VA Outpatient Clinic were electronically signed by three nurses and a doctor.  They show that the Veteran was instructed by the VA personnel to go to Capital Regional Medical Center.  

Emergency room treatment records from Capital Regional Center indicate that when the Veteran presented, he complained of dyspnea or difficulty in breathing.  He also reported a chest wall infection.  

The referral by VA medical personnel indicates that they found the Veteran's condition to constitute a medical emergency.  Overall, the evidence of record does support a finding that there was a "medical emergency" on May 16, 2011.  Added to this is the fact that the VA report of contact did not instruct the appellant to present himself at any type of VA facility but to instead present himself to the emergency room as soon as possible.  

The May 2011 VA medical note is consistent with the daughter's statements noted in the notice of disagreement.  The written VA treatment note meets the authorization requirements of 38 C.F.R. § 17.54 (2012).  The situation in this case contrasts with general advice by a provider that a veteran should seek emergency treatment when necessary or a statement that private treatment can be arranged.  Contrast Smith v. Derwinski, 2 Vet. App. 378 (1992) (veteran argued that non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility) with Cantu v. Principi, 19 Vet. App. 92, 98 (2004) (requirements under 38 C.F.R. § 17.54 for authorization were met when VA physician arranged veteran's transfer and transportation from VA outpatient clinic to private facility).  

The VA notes also imply a finding that VA facilities were not feasibly available.  This finding is supported by the fact that the Veteran lived approximately 160 miles from the nearest VA emergency room or hospital; while the Capital Regional Center was approximately 34 miles from his home.  

Given the specific written notes by the VA physician and three nurses, essentially authorizing him and instructing him to seek private fee basis treatment; the requirement of written authorization is met.  

Accordingly, the Board finds that there was prior VA authorization for payment or reimbursement of private medical expenses incurred in conjunction with treatment provided at the Capital Regional Medical Center for the period from May 16, 2011, to May 19, 2011.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.52(a)(1), 17.53, 17.54 (2012).  

The United States Court of Appeals for Veterans Claims has pointed out that Although § 1703 does not provide for payment or reimbursement directly to a veteran, "individual authorization" is premised upon a theory that a veteran is a third-party beneficiary to a § 1703 contract.  Zimick v. West, 11 Vet. App. 49, 51 (1998).  In Cantu the Court implicitly accepted the Veteran's right to make the claim based on pre-authorization; and directed VA to make arrangement for payment of the medical expenses in accordance with applicable laws and regulations.  Cantu v. Principi, 18 Vet. App. 92 (2004).  As such, the Veteran's claim for payment or reimbursement is granted. 


ORDER

Entitlement to payment or reimbursement for medical expenses incurred in conjunction with treatment provided at Capital Regional Medical Center, in Tallahassee, Florida, from May 16, 2011, to May 19, 2011, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


